Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain now pending in the application under prosecution and have been examined as Claim 1-16 have been canceled and claims 21-36 were newly added.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0007156 (Fenney) in view of US 10,609,418 (Gadelrab et al).
With respect to claims 1, 8, and 15, Fenney teaches cache comprising: a storage device (memory 106, Par. 0064); and control logic configured to: compress a block of data with a first compressor to create a first compressed block of data (uncompressed source data is compressed with the primary compression unit [Fig. 2B; Par. 0070]; compress the block of data with a second compressor to create a second compressed block of data responsive to a size of the first compressed block of data being greater than a first threshold (response to the size of the compressed data from the primary compression unit does not satisfy the compression threshold, the reserve compression unit is used to produce a lossy compressed block) [Par. 0062]; store the second compressed block of data in the storage device (compressed data is output to be store) [Par. 0070]; and store, in the storage device, a first indication specifying that the second compressed block of data was compressed with the second compressor (indicator is stored that specifies whether the lossless or lossy compressor was used.) [Par. 0076]. Fenney fails to specifically teach tracking a number of times that the second compressor has been used to compress blocks of data. However, Gadelrab teaches system for intelligent data compression in a portable computing device ("PCD"), the system comprising: a data compression controller configured define a first threshold value and a second threshold value for a key performance indicator within the PCD and configured to monitor active key performance indicator resulting from compression of the second data block and compare the active level to the defined second threshold value and the defined second threshold value whether the lossless compression has been used for a first predetermined number of times [Abstract; Fig. 4-6;  Col. 2, Lines 1-42; Col. 9, Lines 17-50]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine the compression system Fenney with that of Gadelrab, in order not to overburden the system bandwidth as lossless compression algorithm being applied reduces the size of the frames adequately to maintain a compression ratio above the target line to produce such that application of a lossless compression algorithm, as taught by Gadelrab [Col. 2, Lines 15-42; Col. 9, Lines 8-29].

With respect to claims 5 and 12,  Fanney and Gadelrab teach the cache, wherein the control logic is further configured to: compress the first compressed block of data with the second compressor to create the second compressed block of data; and store, in the storage device, a second indication that the second compressed block of data was compressed with both the first compressor and second compressor (defining a threshold value; perform a lossy compression; determining if the lossy compression has been used for a predetermined number of times, then the data compression controller perform a lossless compression of the data block) [Gadelrab Fig. 4-5 and 6; Col. 9, Lines 5-67; Col. 10, Lines 23-55].

With respect to claims 6, 13, and 19, Fanney and Gadelrab teach the cache, wherein: the first compressor compresses data with a first type of compression; the second compressor compresses data with a second type of compression; and the second type of compression is different from the first type of compression (defining a threshold value; perform a lossy compression; determining if the lossy compression has been used for a predetermined number of times, then the data compression controller perform a lossless compression of the data block) [Gadelrab Fig. 4-5 and 6; Col. 9, Lines 5-67; Col. 10, Lines 23-55].

With respect to claims 7, 14, and 20,  Fanney and Gadelrab teach the cache, wherein compressing data with the second type of compression results in a higher latency as compared to compressing data with the first type of compression (key performance indicators indicating minimum target compression ratio, bandwidth utilization, frame rate, compression latency, separate for each compression engine) Gadelrab Fig. 9; Col. 9, Lines 51-67].
Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136